IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-600-CR


DANIEL ESPINOZA
a/k/a
DANNY ESPINOZA,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0920364, HONORABLE JON N. WISSER, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of aggravated assault.  Tex. Penal Code Ann. § 22.02
(West 1989 & Supp. 1994).  The district court assessed punishment, enhanced by two previous
felony convictions, at imprisonment for forty years.
	In his only point of error, appellant contends the district court fundamentally erred
when it instructed the jury on the meaning of "reasonable doubt."  Appellant acknowledges that
the instruction given without objection was that mandated by the Court of Criminal Appeals. 
Geesa v. State, 820 S.W.2d 154, 162 (Tex. Crim. App. 1991).  Appellant argues, however, that
the Geesa instruction is confusing, discourages a careful consideration of the evidence, and does
not adequately emphasize the importance of the presumption of innocence.  
	The Geesa instruction does not contain the "moral certainty" language recently
criticized by the United States Supreme Court.  Victor v. Nebraska, 62 U.S.L.W. 4179 (U.S.
March 22, 1994).  Appellant cites no authority binding on this Court that supports the conclusion
that the Geesa instruction is unconstitutional or otherwise fundamentally defective.  In the absence
of such authority, this Court, like the district court, is bound to follow Geesa.  The point of error
is overruled.
	The judgment of conviction is affirmed.

Before Justices Powers, Aboussie and Jones
Affirmed
Filed:   May 18, 1994
Do Not Publish